Exhibit 10.66

 

LOGO [g203467ex10_66pg1a.jpg]   STANDARD SUBLEASE  

(Short-form to be used with post 1995 AIR leases)

(NOTE: DO NOT USE IF LESS THAN ENTIRE PREMISES ARE BEING SUBLET. FOR SITUATIONS

WHERE THE PREMISES ARE TO BE OCCUPIED BY MORE THAN ONE TENANT OR SUBTENANT USE

THE “STANDARD SUBLEASE—MULTI-TENANT” FORM)

1. Basic Provisions (“Basic Provisions”).

1.1 Parties: This Sublease (“Sublease”), dated for reference purposes only
6/29/2011, is made by and between Quantum Fuel Systems Technologies Worldwide,
Inc., a Delaware corporation (“Sublessor”) and On The Edge Marketing, a
California corporation (“Sublessee”), (collectively the “Parties”, or
individually a “Party”).

1.2 Premises: That certain real property, including all improvements therein,
and commonly known by the street address of 25372 Commercentre Drive, Lake
Forest located in the County of Orange, State of California and generally
described as (describe briefly the nature of the property) An approximate 62,030
SF industrial building (“Premises”).

1.3 Term: Three (3) years and eleven (11) months commencing July 1, 2011
(“Commencement Date”) and ending May 31, 2015 (“Expiration Date”).

1.4 Early Possession: If the Premises are available Sublessee may have
non-exclusive possession of the Premises commencing
-                                         
                                         
                                         
                                          (“Early Possession Date”).

1.5 Base Rent: $ 26,052.60 per month (“Base Rent”), payable on the first (1st)
day of each month commencing July 1, 2011

 

þ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

1.6 Base Rent and Other Monies Paid Upon Execution:

(a) Base Rent: $ 26,052.60 for the period September and October 2011.

(b) Security Deposit: $ See Addendum (“Security Deposit”).

(c) Association Fees: $ N/A for the period
                                         
                                                        

(d) Other: $-                                       
                                                                              
for                                                      
                                         
                                         
                                         
                                         
                                                 .

(e) Total Due Upon Execution of this Lease: $26,052.60

1.7 Agreed Use: The Premises shall be used and occupied only for Corporate
office, warehousing, research and development, and all other operations
incidental to the conduct of such business which are not in violation of law or
of covenants, conditions or restrictions of record.
                                         
                                         
                                         
                                                       and for no other
purposes.

1.8 Real Estate Brokers:

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

 

þ Cushman & Wakefield and Cresa Partners represents Sublessor exclusively
(“Sublessor’s Broker”);

 

þ Voit Real Estate Services represents Sublessee exclusively (“Sublessee’s
Broker”); or

 

¨                                           represents both Sublessor and
Sublessee (“Dual Agency”).

(b) Payment to Brokers: Upon execution and delivery of this Sublease by both
Parties, Sublessor shall pay to the Brokers for the brokerage services rendered
by the Brokers the fee agreed to in the attached separate written agreement or
if no such agreement is attached, the sum of          or          % of the total
Base Rent payable for the original term of the Sublease, the sum of          or
         of the total Base Rent payable during any period of time that the
Sublessee occupies the Premises subsequent to the original term of the Sublease,
and/or the sum of          or          % of the purchase price in the event that
the Sublessee or anyone affiliated with Sublessee acquires from the owner of the
Premises any rights to the Premises. Per Separate Agreement Four (4%) percent to
Voit Real Estate Services

1.9 Guarantor. The obligations of the Sublessee under this Sublease shall be
guaranteed by                                              
                                         
                                         
                                         
                                         
                                                     
                                         
                                         
                                         
                                         
                                                              (“Guarantor”).

 

LOGO [g203467ex10_66pg1b.jpg]

PAGE 1 OF 6



--------------------------------------------------------------------------------

1.10 Attachments. Attached hereto are the following, all of which constitute a
part of this Sublease:

 

þ an Addendum consisting of Paragraphs   13.1                      through
  13.6                    ;

 

þ a plot plan depicting the Premises;

 

¨ a Work Letter;

 

þ a copy of the master lease and any and all amendments to such lease
(collectively the “Master Lease”);

 

¨     other (specify):  

 

 

 

  .

2. Premises.

2.1 Letting. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the Premises, for the term, at the rental, and upon
all of the terms, covenants and conditions set forth in this Sublease. While the
approximate square footage of the Premises may have been used in the marketing
of the Premises for purposes of comparison, the Base Rent stated herein is NOT
tied to square footage and is not subject to adjustment should the actual size
be determined to be different. Note: Sublessee is advised to verify the actual
size prior to executing this Sublease.

2.2 Condition. Sublessor shall deliver the Premises to Sublessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs (“Start Date”), and warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems (“HVAC”), and any items which the Sublessor is obligated to construct
pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a non-compliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor’s sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Sublessor’s expense. The warranty periods shall be as follows: (i) 6 months
as to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. If Sublessee does not give Sublessor the required notice within the
appropriate warranty period, correction of any such non-compliance, malfunction
or failure shall be the obligation of Sublessee at Sublessee’s sole cost and
expense.

2.3 Compliance. Sublessor warrants that any improvements, alterations or utility
installations made or installed by or on behalf of Sublessor to or on the
Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances (“Applicable
Requirements”) in effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee’s use NOTE: Sublessee is responsible
for determining whether or not the zoning and other Applicable Requirements are
appropriate for Sublessee’s intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except as otherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of such non-compliance, rectify the same.

2.4 Acknowledgements. Sublessee acknowledges that: (a) it has been given an
opportunity to inspect and measure the Premises, (b) it has been advised by
Sublessor and/or Brokers to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Sublessee’s intended use, (c) Sublessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises,
(d) it is not relying on any representation as to the size of the Premises made
by Brokers or Sublessor, (e) the square footage of the Premises was not material
to Sublessee’s decision to sublease the Premises and pay the Rent stated herein,
and (f) neither Sublessor, Sublessor’s agents, nor Brokers have made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Sublease. In addition, Sublessor acknowledges that:
(i) Brokers have made no representations, promises or warranties concerning
Sublessee’s ability to honor the Sublease or suitability to occupy the Premises,
and (ii) it is Sublessor’s sole responsibility to investigate the financial
capability and/or suitability of all proposed tenants.

2.5 Americans with Disabilities Act. In the event that as a result of
Sublessee’s use, or intended use, of the Premises the Americans with
Disabilities Act or any similar law requires modifications or the construction
or installation of improvements in or to the Premises, Building, Project and/or
Common Areas, the Parties agree that such modifications, construction or
improvements shall be made at:    ¨  Sublessor’s expense    þ  Sublessee’s
expense.

3. Possession.

3.1 Early Possession. Any provision herein granting Sublessee Early Possession
of the Premises is subject to and conditioned upon the Premises being available
for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If
Sublessee totally or partially occupies the Premises prior to the Commencement
Date, the obligation to pay Base Rent shall be abated for the period of such
Early Possession. All other terms of this Sublease (including but not limited to
the obligations to pay Sublessee’s Share of Common Area Operating Expenses, Real
Property Taxes and insurance premiums and to maintain the Premises) shall,
however, be in effect during such period. Any such Early Possession shall not
affect the Expiration Date.

3.2 Delay in Commencement. Sublessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises by the Commencement
Date. If, despite said efforts, Sublessor is unable to deliver possession as
agreed, the rights and obligations of Sublessor and Sublessee shall be as set
forth in Paragraph 3.3 of the Master Lease (as modified by Paragraph 6.3 of this
Sublease).

3.3 Sublessee Compliance. Sublessor shall not be required to tender possession
of the Premises to Sublessee until

 

LOGO [g203467ex10_66pg2a.jpg]

PAGE 2 OF 6



--------------------------------------------------------------------------------

Sublessee complies with its obligation to provide evidence of insurance. Pending
delivery of such evidence, Sublessee shall be required to perform all of its
obligations under this Sublease from and after the Start Date, including the
payment of Rent, notwithstanding Sublessor’s election to withhold possession
pending receipt of such evidence of insurance. Further, if Sublessee is required
to perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Sublessor may elect to withhold possession until such
conditions are satisfied.

4. Rent and Other Charges.

4.1 Rent Defined. All monetary obligations of Sublessee to Sublessor under the
terms of this Sublease (except for the Security Deposit) are deemed to be rent
(“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.

4.2 Utilities. Sublessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon.

5. Security Deposit. The rights and obligations of Sublessor and Sublessee as to
said Security Deposit shall be as set forth in Paragraph 5 of the Master Lease
(as modified by Paragraph 6.3 of this Sublease).

6. Master Lease.

 

6.1 Sublessor is the lessee of the Premises by virtue of the “Master Lease”, 
wherein

 

    Braden Court

Associates, a California general partnership

is the lessor, hereinafter the “Master Lessor”.

6.2 This Sublease is and shall be at all times subject and subordinate to the
Master Lease.

6.3 The terms, conditions and respective obligations of Sublessor and Sublessee
to each other under this Sublease shall be the terms and conditions of the
Master Lease except for those provisions of the Master Lease which are directly
contradicted by this Sublease in which event the terms of this Sublease document
shall control over the Master Lease. Therefore, for the purposes of this
Sublease, wherever in the Master Lease the word “Lessor” is used it shall be
deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein.

 

6.4 During the term of this Sublease and for all periods subsequent for
obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
excluded

therefrom:   

1.2, 1.3, 1.5-1.7, 1.10, 2.4-2.5, 3.1-3.5, 4.1, 5, 7.4(d) and 15.3

 

  .

6.5 The obligations that Sublessee has assumed under paragraph 6.4 hereof are
hereinafter referred to as the “Sublessee’s Assumed Obligations”. The
obligations that sublessee has not assumed under paragraph 6 4 hereof are
hereinafter referred to as the “Sublessor’s Remaining Obligations”.

6.6 Sublessee shall hold Sublessor free and harmless from all liability,
judgments, costs, damages, claims or demands, including reasonable attorneys
fees, arising out of Sublessee’s failure to comply with or perform Sublessee’s
Assumed Obligations.

6.7 Sublessor agrees to maintain the Master Lease during the entire term of this
Sublease, subject, however, to any earlier termination of the Master Lease
without the fault of the Sublessor, and to comply with or perform Sublessor’s
Remaining Obligations and to hold Sublessee free and harmless from all
liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.

6.8 Sublessor represents to Sublessee that the Master Lease is in full force and
effect and that no default exists on the part of any Party to the Master Lease.

7. Assignment of Sublease and Default.

7.1 Sublessor hereby assigns and transfers to Master Lessor Sublessor’s interest
in this Sublease, subject however to the provisions of Paragraph 8.2 hereof.

7.2 Master Lessor, by executing this document, agrees that until a Default shall
occur in the performance of Sublessor’s Obligations under the Master Lease, that
Sublessor may receive, collect and enjoy the Rent accruing under this Sublease.
However, if Sublessor shall Default in the performance of its obligations to
Master Lessor then Master Lessor may, at its option, receive and collect,
directly from Sublessee, all Rent owing and to be owed under this Sublease. In
the event, however, that the amount collected by Master Lessor exceeds
Sublessor’s obligations any such excess shall be refunded to Sublessor. Master
Lessor shall not, by reason of this assignment of the Sublease nor by reason of
the collection of the Rent from the Sublessee, be deemed liable to Sublessee for
any failure of the Sublessor to perform and comply with Sublessor’s Remaining
Obligations.

7.3 Sublessor hereby irrevocably authorizes and directs Sublessee upon receipt
of any written notice from the Master Lessor stating that a Default exists in
the performance of Sublessor’s obligations under the Master Lease, to pay to
Master Lessor the Rent due and to become due under the Sublease. Sublessor
agrees that Sublessee shall have the right to rely upon any such statement and
request from Master Lessor, and that Sublessee shall pay such Rent to Master
Lessor without any obligation or right to inquire as to whether such Default
exists and notwithstanding any notice from or claim from Sublessor to the
contrary and Sublessor shall have no right or claim against Sublessee for any
such Rent so paid by Sublessee.

7.4 No changes or modifications shall be made to this Sublease without the
consent of Master Lessor.

8. Consent of Master Lessor.

8.1 In the event that the Master Lease requires that Sublessor obtain the
consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.

8.2 In the event that the obligations of the Sublessor under the Master Lease
have been guaranteed by third parties then

 

LOGO [g203467ex10_66pg3a.jpg]

PAGE 3 OF 6



--------------------------------------------------------------------------------

neither this Sublease, nor the Master Lessor’s consent, shall be effective
unless, within 10 days of the date hereof, said guarantors sign this Sublease
thereby giving their consent to this Sublease.

8.3 In the event that Master Lessor does give such consent then:

(a) Such consent shall not release Sublessor of its obligations or alter the
primary liability of Sublessor to pay the Rent and perform and comply with all
of the obligations of Sublessor to be performed under the Master Lease.

(b) The acceptance of Rent by Master Lessor from Sublessee or any one else
liable under the Master Lease shall not be deemed a waiver by Master Lessor of
any provisions of the Master Lease.

(c) The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.

(d) In the event of any Default of Sublessor under the Master Lease, Master
Lessor may proceed directly against Sublessor, any guarantors or any one else
liable under the Master Lease or this Sublease without first exhausting Master
Lessor’s remedies against any other person or entity liable thereon to Master
Lessor.

(e) Master Lessor may consent to subsequent sublettings and assignments of the
Master Lease or this Sublease or any amendments or modifications thereto without
notifying Sublessor or any one else liable under the Master Lease and without
obtaining their consent and such action shall not relieve such persons from
liability.

(f) In the event that Sublessor shall Default in its obligations under the
Master Lease, then Master Lessor, at its option and without being obligated to
do so, may require Sublessee to attorn to Master Lessor in which event Master
Lessor shall undertake the obligations of Sublessor under this Sublease from the
time of the exercise of said option to termination of this Sublease but Master
Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by
Sublessee, nor shall Master Lessor be liable for any other Defaults of the
Sublessor under the Sublease.

(g) Unless directly contradicted by other provisions of this Sublease, the
consent of Master Lessor to this Sublease shall not constitute an agreement to
allow Sublessee to exercise any options which may have been granted to Sublessor
in the Master Lease (see Paragraph 39.2 of the Master Lease).

8.4 The signatures of the Master Lessor and any Guarantors of Sublessor at the
end of this document shall constitute their consent to the terms of this
Sublease.

8.5 Master Lessor acknowledges that, to the best of Master Lessor’s knowledge,
no Default presently exists under the Master Lease of obligations to be
performed by Sublessor and that the Master Lease is in full force and effect.

8.6 In the event that Sublessor Defaults under its obligations to be performed
under the Master Lease by Sublessor, Master Lessor agrees to deliver to
Sublessee a copy of any such notice of default. Sublessee shall have the right
to cure any Default of Sublessor described in any notice of default within ten
days after service of such notice of default on Sublessee. If such Default is
cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.

9. Additional Brokers Commissions.

9.1 Sublessor agrees that if Sublessee exercises any option or right of first
refusal as granted by Sublessor herein, or any option or right substantially
similar thereto, either to extend the term of this Sublease, to renew this
Sublease, to purchase the Premises, or to lease or purchase adjacent property
which Sublessor may own or in which Sublessor has an interest, then Sublessor
shall pay to Broker a fee in accordance with the schedule of Broker in effect at
the time of the execution of this Sublease. Notwithstanding the foregoing,
Sublessor’s obligation under this Paragraph is limited to a transaction in which
Sublessor is acting as a Sublessor, lessor or seller.

9.2 If a separate brokerage fee agreement is attached then Master Lessor agrees
that if Sublessee shall exercise any option or right of first refusal granted to
Sublessee by Master Lessor in connection with this Sublease, or any option or
right substantially similar thereto, either to extend or renew the Master Lease,
to purchase the Premises or any part thereof, or to lease or purchase adjacent
property which Master Lessor may own or in which Master Lessor has an interest,
or if Broker is the procuring cause of any other lease or sale entered into
between Sublessee and Master Lessor pertaining to the Premises, any part
thereof, or any adjacent property which Master Lessor owns or in which it has an
interest, then as to any of said transactions, Master Lessor shall pay to Broker
a fee, in cash, in accordance with the schedule attached to such brokerage fee
agreement.

9.3 Any fee due from Sublessor or Master Lessor hereunder shall be due and
payable upon the exercise of any option to extend or renew, upon the execution
of any new lease, or, in the event of a purchase, at the close of escrow.

9.4 Any transferee of Sublessor’s interest in this Sublease, or of Master
Lessor’s interest in the Master Lease, by accepting an assignment thereof, shall
be deemed to have assumed the respective obligations of Sublessor or Master
Lessor under this Paragraph 9. Broker shall be deemed to be a third-party
beneficiary of this paragraph 9.

10. Representations and Indemnities of Broker Relationships. The Parties each
represent and warrant to the other that it has had no dealings with any person,
firm, broker or finder (other than the Brokers, if any) in connection with this
Sublease, and that no one other than said named Brokers is entitled to any
commission or finder’s fee in connection herewith. Sublessee and Sublessor do
each hereby agree to indemnify, protect, defend and hold the other harmless from
and against liability for compensation or charges which may be claimed by any
such unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.

11. Attorney’s fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In

 

LOGO [g203467ex10_66pg4a.jpg]

PAGE 4 OF 6



--------------------------------------------------------------------------------

addition, Sublessor shall be entitled to attorneys’ fees, costs and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting Breach ($200 is a reasonable
minimum per occurrence for such services and consultation).

12. No Prior or Other Agreements; Broker Disclaimer. This Sublease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Sublessor and Sublessee each represents and warrants to the Brokers that it has
made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this
Sublease and as to the use, nature, quality and character of the Premises.
Brokers have no responsibility with respect thereto or with respect to any
default or breach hereof by either Party. The liability (including court costs
and attorneys’ fees), of any Broker with respect to negotiation, execution,
delivery or performance by either Sublessor or Sublessee under this Sublease or
any amendment or modification hereto shall be limited to an amount up to the fee
received by such Broker pursuant to this Sublease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR SUBLESSEE’S INTENDED USE.

WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED

 

Executed at:  

 

    Executed at:  

 

On:  

 

    On:  

 

By Sublessor:     By Sublessee:

Quantum Fuel Systems Technologies Worldwide,

   

On The Edge Marketing,

Inc., a Delaware corporation

   

a California corporation

By:  

LOGO [g203467ex10_66pg5b.jpg]

    By:  

LOGO [g203467sig_pg5b.jpg]

Name Printed:  

Brian Olson

    Name Printed:  

Brian Horowitz

Title:  

CFO

    Title:  

President

By:  

 

    By:  

 

Name Printed:  

 

    Name Printed:  

 

Title:  

 

    Title:  

 

Address:  

25242 Arctic Ocean

    Address:  

25871 Atlantic Ocean

  Lake Forest, CA 92630       Lake Forest, CA 92630         Telephone:  

(949) 399-4500

    Telephone:  

(949) 305-4830

Facsimile:  

(      )

    Facsimile:  

(      )

Email:  

 

    Email:  

 

Email:  

 

    Email:  

 

Federal ID No.  

 

    Federal ID No.  

 

BROKER:     BROKER:

Cushman & Wakefield of California, Inc.

   

Voit Real Estate Services

 

   

 



 

Attn:  

Todd Martens

    Attn:  

Mike Cargile

Title:  

Associate

    Title:  

Senior Vice President

Address:  

2020 Main Street, Suite 1000

    Address:  

2020 Main Street, Suite 100

  Irvine, CA 92614       Irvine, CA 92614         Telephone:  

(949) 955-7657

    Telephone:  

(949) 851-5100

Facsimile:  

(949) 474-0405

    Facsimile:  

(949) 261-9092

Email:  

 

    Email:  

mcargile@voitco.com

Federal ID No.  

 

    Federal ID No.  

 

Broker/Agent DRE License #:  

01469247

         Broker/Agent DRE License #:  

00491668

 

LOGO [g203467ex10_66pg5a.jpg]

PAGE 5 OF 6



--------------------------------------------------------------------------------

 

   

 

 

   

 

Consent to the above Sublease is hereby given.       Executed at:  

 

    Executed at:  

 

On:  

 

    On:  

 

By Master Lessor:     By Guarantor(s):

Braden Court Associates, a California

    By:  

 

general partnership

    Name Printed:  

 

      Address:   By:  

LOGO [g203467sig_pg6.jpg]

     

 

Name Printed:  

Norm N. Nowell

     

 

Title:  

Manager of Nowell Investments, LLC,

      a California limited liability company; General Partner     By:  

 

    Name Printed:  

 

By:  

 

    Address:  

 

Name Printed:  

 

   

 

Title:  

 

      Address:  

26522 La Alameda

        Mission Viejo, CA 92691               Telephone:  

(949) 348-3333

      Facsimile:  

(      )

      Email:  

 

      Federal ID No.  

 

     

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.

©Copyright 1997 By AIR Commercial Real Estate Association. All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.

 

LOGO [g203467ex10_66pg6a.jpg]

PAGE 6 OF 6



--------------------------------------------------------------------------------

LOGO [g203467ex10_66pg1a.jpg]

ADDENDUM

Date: 6/29/2011

By and Between (Lessor)   

Quantum Fuel Systems Technologies Worldwide, Inc.,

  

a Delaware corporation

(Lessee)   

On The Edge Marketing

Address of Premises:   

25372 Commercentre Drive

  

Lake Forest, CA 92630

Paragraph 13

In the event of any conflict between the provisions of this Addendum and the
printed provisions of the Lease, this Addendum shall control.

 

13.1 Rent Schedule:

 

July 2011 - August 2011

   $ 0/SF       $ 0.00   

September 2011 - December 2011

   $ 0.210/SF       $ 13,026.30   

January 2012 - June 2012

   $ 0.420/SF       $ 26,052.60   

July 2012 - June 2013

   $ 0.433/SF       $ 26,858.99   

July 2013 - June 2014

   $ 0.446/SF       $ 27,665.38   

July 2014 - May 2015

   $ 0.459/SF       $ 28,471.77   

 

13.2 Sublessee will not under any circumstances be responsible to pay any common
area maintenance charges, real estate taxes, building insurance or the like.

 

13.3 Sublessor will make its commercially reasonably best efforts to cause the
Master Lessor to comply with and fulfill its obligations under 7.2 of the Master
Lease.

 

13.4 Tenant Improvement Allowance:

Sublessor shall provide Sublessee a $45,000 tenant improvement allowance.
Sublessee shall use 50% ($22,500) of TI Allowance for actual physical
improvements to the premises. The remaining 50% ($22,500) may be used to offset
Sublessee’s rent obligation.

 

13.5 Security Deposit:

No later than June 29, 2011, Sublessee shall pay Sublessor a Security Deposit in
the amount of $28,471.77.

 

13.6 Parking:

Sublessor, at Sublessor’s sole cost, shall in a mutually acceptable manner (as
an example, placing orange cones in the area, installing a sign on the wall,
etc.) clearly indicate the area noted on the attached parking exhibit is no
parking area. (See Exhibit A: Site Plan Showing Parking and No Parking Areas).

 

LOGO [g203467ex10_66pg7a.jpg]

PAGE 1 OF 1



--------------------------------------------------------------------------------

LOGO [g203467ex10_66pg8c.jpg]

STANDARD SUBLEASE

FLOOR PLAN

LOGO [g203467ex10_66pg8b.jpg]

 

 

LOGO [g203467ex10_66pg8a.jpg]

PAGE 1 OF 1